DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 01/12/2021. Claims 1-5, 9-13, 25, 29-41 and 61 are pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 01/12/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/06/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 17, 21, 30, 37, 41 and 61 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (U.S 2022/0109527) in view of Lin (U.S 2022/0256504; hereinafter “Lin” cited with provisional 62/928,221) further in view of Uchiyama et al. (U.S 2020/0296796).
(Note: For citation purposes, hereinafter, Hwang et al. (U.S 2022/0109527) where Publication number WO/2020/153721 which the translation PCT/KR2020/001031 filed on 21.01.2020, which qualifies as prior art date)
For citation purposes, hereinafter, the Office Action refers to the cited by Lin et al. with provisional 62,928,221, which qualifies as prior art date.
For claim 1: 
Hwang discloses a method for wireless communication at a first user equipment (UE) (see Hwang, at least abstract; wireless communication at user equipment (UEs)), a method for a terminal to transmit sidelink hybrid automatic repeat request (HARQ) feedback in a wireless communication system, the method comprising: receiving a physical sidelink feedback channel (PSFCH) from another terminal), comprising: 
determining that the first UE is to receive a sidelink transmission from a second UE (see Hwang, at least paragraph [0287]; the receiving terminal may determine whether to transmit the HARQ feedback to the transmitting terminal), the sidelink transmission comprising a sidelink control channel and a sidelink data channel (see Hwang, at least paragraph [0288]; comprising a sidelink control channel and a sidelink data channel such as PSCCH and PSSCH); 
Hwang does not explicitly disclose receiving, based at least in part on a first resource configuration for a sidelink feedback channel failing to satisfy a resource threshold associated with transmitting a feedback message, an indication of a second resource configuration from the second UE, the second resource configuration for transmitting the feedback message to the second UE for the sidelink transmission, the second resource configuration satisfying the resource threshold; receiving the sidelink transmission from the second UE; and transmitting, to the second UE, the feedback message using the second resource configuration. 
Lin, from the same or similar fields of endeavor, discloses when a Tx-UE transmit one TB and this parameter is (pre-)configured to be reduced representation, a Rx-UE will feedback an ACK to the Tx-UE when the TB is successfully decoded and provide no feedback when decoding failed, where a first UE engages in NR-SL communication with at least one second UE and the first UE, a Tx-UE, transmits one or more TBs in PSSCH to the second UE, a Rx-UE, and enables HARQ reporting in sidelink control information (SC) requesting ACK/NACK feedback from the Rx-UE for the transmitted PSSCH, the said Rx UE first determines whether HARQ reporting is needed for the received TB(s) in PSSCH based on at least one of the following information and/or results (see Lin, at least pages 4-5, 9-10 of 14)
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method as taught by Lin. The motivation for doing this is to provide a system networks in order to accommodate multiple HARO reports on the same set of time and frequency radio resources for PSFCH.
Hwang -Lin does not explicitly disclose a resource threshold associated with transmitting a feedback message. 
Uchiyama, from the same or similar fields of endeavor, discloses the transmission terminal checks whether or not the retransmission trigger condition is satisfied, and performs retransmission when the retransmission trigger condition is satisfied (step S1907), but does not perform retransmission when the retransmission trigger condition is not satisfied (step S1904) (see Uchiyama, at least paragraph [0214]; [0213]; [0215]-[0219]; [0226]-0244]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method for a resource threshold associated with transmitting a feedback message as taught by Uchiyama. The motivation for doing this is to provide a system networks where the number of repeated transmissions can be reduced as compared with a case where broadcast communication is used, and frequency utilization efficiency can be improved.
For claims 10, 17, 30 and 37:  
In addition to rejection in claims 10, 17, 30 and 37, Hwang-Lin-Uchiyama further discloses wherein the second resource configuration is for a slot of the sidelink data channel (see Hwang, at least paragraph [0165]- [0166]; SL data channel (Physical Sidelink Shared Channel, PSSCH) may be a resource pool used by the transmitting terminal to transmit user data, also see [0292]).
For claim 21:
For claim 21, claim 21 is directed to a method of wireless communication at a first user equipment (UE) which has similar scope as claim 1. Therefore, claim 21 remains un-patentable for the same reasons.
For claim 33: 
In addition to rejection in claim 33, Hwang-Lin-Uchiyama further discloses receiving the feedback message (see Hwang, at least paragraph [0285]-[0288]
For claim 41: 
For claim 41, claim 41 is directed to an apparatus for wireless communication at a first user equipment (UE) which has similar scope as claim 1. Therefore, claim 41 remains un-patentable for the same reasons.
For claim 61: 
For claim 61, claim 61 is directed to an apparatus for wireless communication at a first user equipment (UE) which has similar scope as claim 1. Therefore, claim 61 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 2-5, 9, 11-13, 18-20, 22-25, 29, 31-33, 38-39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Zhao (U.S 2021/0321380), discloses receive the directly connected HARQ feedback information fedback by the second terminal in the second time-frequency resource through a physical sidelink feedback channel (Physical Sidelink Feedback Channel, PSFCH). Yasukawa et al. (U.S 2018/0279258), discloses UE transmits multiplexed control information and data using resources in an extended PSCCH resource pool, and transmits data using resources in an extended PSSCH resource pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
11/05/2022